In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-239 CV

____________________


PRECIOUS JOY KING, Appellant


V.


DAVID FALGOUT, Appellee




On Appeal from the 260th District Court
Orange County, Texas

Trial Cause No. D-060135-C




MEMORANDUM OPINION
 Appellant, Precious Joy King, and appellee, David Falgout, filed a joint motion to
dismiss this appeal.  The motion is voluntarily made by the  parties prior to any decision of
this Court.  See Tex. R. App. P. 42.1(a)(2).  No other party filed notice of appeal.  We grant
the motion and dismiss the appeal. 
	APPEAL DISMISSED.
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice
Opinion Delivered December 18, 2008
Before McKeithen, C.J., Gaultney and Kreger, JJ.